UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-2176



THE ESTATE OF KENNETH B. FENNELL, by and
through Norwood F. Fennell and Annie B. Fen-
nell, Co-administrators; NORWOOD F. FENNELL,
ANNIE B. FENNELL,

                                          Plaintiffs - Appellants,

          versus


R. L. STEPHENSON, in his personal capacity,

                                              Defendant - Appellee,

          and


GORDON B. ARNOLD, in his personal capacity;
JOHN DOES, State Officials, in their personal
capacities,

                                                        Defendants.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen, Sr.,
District Judge. (CA-95-795-2)


Submitted:   May 29, 1998                  Decided:   July 21, 1998


Before MURNAGHAN and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Alan McSurely, MCSURELY, DOROSIN & OSMENT, Chapel Hill, North Caro-
lina; Earl Whitted, Jr., Goldsboro, North Carolina, for Appellants.
Isaac T. Avery, III, Special Deputy Attorney General, Reuben F.
Young, Assistant Attorney General, NORTH CAROLINA DEPARTMENT OF
JUSTICE, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     The parents of Kenneth Fennell, individually and as co-

administrators of his estate, appeal from the district court’s

order denying relief on their claim of violations of Fennell’s

Fourth and Fourteenth Amendment rights, 42 U.S.C. §§ 1983, 1985

(1994), and violations of North Carolina common law, including

wrongful death and conspiracy. We have reviewed the record and the

district court’s opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Estate of Fennell

v. Stephenson, No. CA-95-795-2 (M.D.N.C. July 29, 1997). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                3